DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 APR 2021 has been entered.

Response to Amendment
The amendment filed 26 APR 2021 has been entered. Claims 1-21 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objections previously set forth in the Final Office Action mailed 2 FEB 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-10 are drawn to a method which is within the four statutory categories (i.e., a process). Claims 11-18 are drawn to a visual financial IC card which is within the four statutory categories (i.e. a machine). Claims 19-20 are drawn to a client which is within the four statutory categories (i.e. a machine). Claim 21 is drawn to a server which is within the four statutory categories (i.e. a machine).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-21 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 11, 19, and 21:
Claims 1, 11, 19, and 21 are drawn to an abstract idea without significantly more. The claims recite receiving 
The limitations of receiving transaction transferring data, obtaining transaction data, receiving a PIN, performing behavior analyzing to obtain a card behavior analyzing result, setting a 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – visual financial IC card, electronic paper display, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-10, 12-18, and 20:
Dependent claims 2-10, 12-18, and 20 include additional limitations, for example, determining whether requires the user to confirm the transaction amount, displaying the transaction amount, determining whether the transaction amount is more than a preset amount, determining whether a cached online PIN exists, checking the application ciphertext, setting the first transaction result as online requirement or refusing transaction, receiving an instruction request, setting the second transaction result as transaction approval or refusing 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-10, 12-18, and 20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Linehan (US 7,103,575 B1; already of record in IDS; hereinafter Linehan) in view of Xu et al. (US 2013/0001304 A1; hereinafter Xu), and in further view of Liu (CN104021473A; already of record in IDS; hereinafter Liu; refer to the attached translation) and Kelly et al. (US 2013/0080238 A1; hereinafter Kelly).
With respect to claims 1 and 11:
	Linehan teaches A method of an online [visual] financial IC card transaction implemented without requiring a transaction terminal, so as to improve security and convenience of the online [visual] financial IC card transaction, wherein said method comprises the following steps of: (See at least Linehan: Abstract; col. 3, lines 48-52)
A [visual] financial IC card…, wherein said [visual] financial IC card comprises (See at least Linehan: Abstract; col. 3, lines 48-52)
S1) receiving, by a [visual] financial IC card…, transaction transferring data sent from a client, and obtaining transaction data from the transaction transferring data; (By disclosing, initiating a transaction (transaction transferring data or transaction data) with a merchant using a smart card which is accessible directly from a consumer device. See at least Linehan: col. 4, lines 13-37)
S2) receiving, by the [visual] financial IC card, an online PIN entered by a user…, encrypting the online PIN to obtain online PIN ciphertext;… (By disclosing, PIN Encryption for PINs sent from a secure PIN keypad through a terminal to a smart card. This ensures that PINs cannot be extracted from the transmission path between the keypad and the card. An alternative is on-line PIN processing, where the cardholder enters a PIN that is encrypted (online PIN ciphertext) and sent to the issuer for verification. See at least Linehan: col. 7, lines 3-7; col. 6, lines 59-65)
S4) receiving, by the [visual] financial IC card, an online response package sent from the client, executing a completing processing operation according to the online response so as to obtain a completing processing result, setting a second transaction result according to the completing processing result, and …; and (By disclosing, causing the computing device to send the merchant information along with authorization information pertaining to the smart card and the transaction directly to an issuer computer of an issuer of the smart card, wherein the authorization information comprises an amount of the transaction, an account number to use for the debit or credit or a reference to the account number, a date of the transaction, and a serial number of the smart card, verifying, by the issuer computer, the merchant digital signature; determining, by the issuer computer, whether to authorize the transaction using the authorization initiation… See at least Linehan: col. 25, line 52 through col. 26, line 43)
S5) organizing, by the [visual] financial IC card, a data package according to the second transaction result and the completing processing result, and sending the data package to the client. (By disclosing, determining, by the issuer computer, whether to authorize the transaction using the authorization initiation; returning an authorization token from the issuer computer to the computing device if the determining has a positive result, wherein the authorization token comprises the authorization information and the merchant information and wherein the authorization token is digitally signed by the issuer computer; forwarding the authorization token from the 
	However, Linehan does not teach …a visual financial IC card with an electronic paper display and a key, …a visual financial IC card which displays information with an electronic paper, …a key in the visual financial IC card, …S3) performing, by the visual financial IC card, behavior analyzing to obtain a card behavior analyzing result, setting a first transaction result according to the card behavior analyzing result, organizing a message according to the first transaction result, the card behavior analyzing result, the transaction data and the online PIN ciphertext, and sending the message to the client;, and … displaying a corresponding information according to the second transaction result.
	Xu, directed to payment system and method of IC card and a multi-application IC card as well as a payment terminal and thus in the same field of endeavor, teaches 
…S3) performing, by the [visual] financial IC card, behavior analyzing to obtain a card behavior analyzing result, setting a first transaction result according to the card behavior analyzing result, organizing a message according to the first transaction result, the card behavior analyzing result, the transaction data and the online PIN ciphertext, and sending the message to the client; (By disclosing, a terminal behavior 
S4) receiving, by the [visual] financial IC card, an online response package sent from the client, executing a completing processing operation according to the online response so as to obtain a completing processing result, setting a second transaction result according to the completing processing result, and …; and (By disclosing, an initializing application response module configured to determine whether the transaction is an electronic cash transaction after receiving the initializing application command sent by the terminal, and send response data of the initializing application command to the terminal. See at least Xu: paragraph(s) [0018])
S5) organizing, by the [visual] financial IC card, a data package according to the second transaction result and the completing processing result, and sending the data package to the client. (By disclosing, a security checking module configured to perform security check after the terminal data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enabling use of smart cards by consumer devices for internet commerce teachings of Linehan to incorporate the payment system and method of IC card and a multi-application IC card as well as a payment terminal teachings of Xu for the benefit of having a highly secure small amount payment function and the secure and convenient transfer of the keys, thereby no risk of the security authentication module being attacked. (See at least Xu: paragraph(s) [0062])
	Liu, directed to safe payment method of visual financial card and thus in the same field of endeavor, teaches 
	…a visual financial IC card with an [electronic paper] display and a key, (By disclosing, because visual fiscard includes display screen and keyboard, can complete transaction data and show, the function of input password, and its NFC ability to communicate of also comprising, by these abilities 
…a visual financial IC card which displays information [with an electronic paper], (As stated above, see at least Liu: page 2, lines 34-46)
…a key in the visual financial IC card, (As stated above, see at least Liu: page 2, lines 34-46)
…displaying a corresponding information according to the second transaction result. (By disclosing, because visual fiscard includes display screen and keyboard, can complete transaction data and show, the function of input password, and its NFC ability to communicate of also comprising, by these abilities and the combination of existing fiscard standard, can realize safer method of payment. See at least Liu: page 2, lines 41-46)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Linehan and Xu to incorporate the safe payment method of visual financial card teachings of Liu for the benefit of improved security, user can thoroughly believe the visual fiscard of card sending mechanism (as bank), without relying on safe beneficiary equipment and can be in non-security payment 
Kelly, directed to method and system for operating a customer or player loyalty system including a portable device such as a smartcard and thus in the same field of endeavor, teaches 
…a visual financial IC card with an electronic paper display and a key, (By disclosing, the display 406 is electronic paper (EFP--electrophoretic display) built-in when the card 400 is manufactured. The card includes an embedded processor, memory and near field antenna as is known in the art. The buttons 410 may be used to activate the card 400 (turn it on and off) and input, for example, a personal identification number (PIN) to activate the display 406 or execute a transaction. See at least Kelly: paragraph(s) [0084]; Fig. 5)
…a visual financial IC card which displays information with an electronic paper, (As stated above, see at least Kelly: paragraph(s) [0084]; Fig. 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Linehan, Xu, and Liu to incorporate the method and system for operating a customer or player loyalty system including a portable device such as a smartcard teachings of Kelly for the 
Examiner’s Note: 
(1)  The limitations “implemented without requiring a transaction terminal, so as to improve security and convenience of the online visual financial IC card transaction” in claim 1, lines 2-3 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claim 19:
	Linehan teaches A client wherein said client comprises (See at least Linehan: col. 1, lines 47-55; col. 3, lines 48-52)
a first means for receiving message and data package which are sent by a [visual] financial IC card…; (By disclosing, initiating a transaction (massage and data package) with a merchant using a smart card which is accessible directly from a 
a first means for determining whether a first transaction result in the message received by the first means for receiving is an [online] request; (By disclosing, sending the authenticated authorization request message preferably further comprises: sending a message from the consumer device to the smart card, causing the smart card to use on-line authorization. See at least Linehan: col. 4, lines 38-41)
a means for organizing configured to organize online message according to the message received by the first means for receiving in the case that the determining result of the first means for determining is yes; (By disclosing, receiving, by the consumer device, an authorization request (AR) from the smart card, wherein the AR comprises a card account number for the transaction, an amount of the transaction, a date of the transaction, and a serial number of the smart card; creating an authenticated authorization request message by augmenting the received payment initiation message with the AR. See at least Linehan: col. 4, lines 41-47)
a first means for sending the online message organized by the means for organizing to a server; (By disclosing, sending the authenticated authorization request message directly from 
a second means for receiving a response returned by the server; (By disclosing, obtaining the authenticated authorization preferably further comprises: receiving the sent authenticated authorization request message at the issuer;... See at least Linehan: col. 4, lines 49-61)
a second means for sending an online response package to the [visual] financial IC card in the case that the response received by the second means for receiving is the online response package; (By disclosing, creating, at the issuer, responsive to receiving the sent authenticated authorization request message, an authorization token for the transaction; creating issuer authentication data by the issuer, as well as optional issuer commands; sending the authorization token from the issuer to the consumer device, along with the issuer authentication data and the optional issuer commands; and receiving the sent authorization token, the issuer authentication data, and the optional issuer commands by the consumer device. See at least Linehan: col. 4, lines 49-61)
a second means for determining whether transaction is approved according to the second transaction result in the data package received by the first means for receiving; and (By disclosing, creating the authorization token preferably further 
a [means for displaying] information of failed transaction in the case that the determining result of the first means for determining is no; display corresponding error information in the case that the response received by the second means for receiving is not online response package; display information of successful transaction in the case that the determining result of the second means for determining is yes; and display information of refusing transaction in the case that the determining result of the second means for determining is no. (By disclosing, the issuing bank 120 then authorizes the purchase or declines the purchase, and sends 112 (display information) its response back over the network 115 to the acquiring bank 110, which forwards 107 (display information) the response to the merchant's POS terminal 105 and back 102 to the smart card 100. See at least Linehan: col. 9, lines 45-63)
	However, Linehan does not teach explicitly …a visual financial IC card with an electronic paper display and a key, …online request, and …means for displaying.
a first means for determining whether a first transaction result in the message received by the first means for receiving is an online request;. (By disclosing, a terminal behavior analysis module configured to read data from the IC card according to the indication in the response data of the initializing application command sent by the IC card, and compare the difference between an electronic cash balance and an authorized amount with an electronic cash reset threshold so as to determine whether an on-line authorization is initiated, and send a transaction request to the IC card. See at least Xu: paragraph(s) [0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enabling use of smart cards by consumer devices for internet commerce teachings of Linehan to incorporate the payment system and method of IC card and a multi-application IC card as well as a payment terminal teachings of Xu for the benefit of having a highly secure small amount payment function and the secure and convenient transfer of the keys, thereby no risk of the security authentication module being attacked. (See at least Xu: paragraph(s) [0062])
visual financial IC card…, …a means for displaying information of failed transaction in the case that the determining result of the first means for determining is no; display corresponding error information in the case that the response received by the second means for receiving is not online response package; display information of successful transaction in the case that the determining result of the second means for determining is yes; display information of refusing transaction in the case that the determining result of the second means for determining is no. (By disclosing, because visual fiscard includes display screen and keyboard, can complete transaction data and show, the function of input password, and its NFC ability to communicate of also comprising, by these abilities and the combination of existing fiscard standard, can realize safer method of payment. See at least Liu: page 2, lines 41-46)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Linehan and Xu to incorporate the safe payment method of visual financial card teachings of Liu for the benefit of improved security, user can thoroughly believe the visual fiscard of card sending mechanism (as bank), without relying on safe 
Kelly, directed to method and system for operating a customer or player loyalty system including a portable device such as a smartcard and thus in the same field of endeavor, teaches 
…a visual financial IC card with an electronic paper display and a key, (By disclosing, the display 406 is electronic paper (EFP--electrophoretic display) built-in when the card 400 is manufactured. The card includes an embedded processor, memory and near field antenna as is known in the art. The buttons 410 may be used to activate the card 400 (turn it on and off) and input, for example, a personal identification number (PIN) to activate the display 406 or execute a transaction. See at least Kelly: paragraph(s) [0084]; Fig. 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Linehan, Xu, and Liu to incorporate the method and system for operating a customer or player loyalty system including a portable device such as a smartcard teachings of Kelly for the benefit of facilitating interaction between the player and the system. (See at least Kelly: paragraph(s) [0090])
With respect to claim 2:
	Linehan, Xu, Liu, and Kelly teach the method of claim 1, as stated above.
Linehan further teaches wherein the transaction data comprises transaction amount; (By disclosing, the payment initiation message comprises a transaction amount, a time stamp, a random nonce, and data required by the smart card. See at least Linehan: col. 4, lines 27-37)
before receiving the online PIN entered by the user, the method further comprises: determining, by the visual financial IC card, whether requires the user to confirm the transaction amount, (As stated above, see at least Linehan: col. 4, lines 27-37) receiving the online PIN entered by the user in the case that the user to confirm the transaction amount is not required; (See at least Linehan: col. 6, lines 59-65; col. 8, lines 47-58) displaying the transaction amount and waiting for receiving transaction amount confirming information entered by the user in the case that the user to confirm the transaction amount is required; (See at least Linehan: col. 25, line 52 through col. 26, line 43. See also Xu: paragraph(s) [0018] and Liu: page 2, lines 41-46) executing receiving the online PIN in the case that the transaction amount confirming information entered by the user is received; (See at least Linehan: col. 10, lines 21-28. See also Xu: paragraph(s) [0036]) while returning error information to the client and ending in the case that the transaction amount confirming information entered by the user is not received. (By disclosing, the issuing bank 120 then authorizes the purchase or declines the purchase, and sends 112 its response back over the network 115 to the acquiring bank 110, which forwards 107 the response to the merchant's POS terminal 105 and back 102 to the smart card 100. See at least Linehan: col. 9, lines 45-63)
With respect to claim 4:
	Linehan, Xu, Liu, and Kelly teach the method of claim 1, as stated above.
Xu, in the same field of endeavor, further teaches wherein the card behavior result comprises application ciphertext; (By disclosing, the transaction ciphertext generation command (for example, GENERATE AC), the IC card behavior analysis module 7 will perform off-line rejection, on-line authorization, or off-line approval of a transaction according to the request. See at least Xu: paragraph(s) [0077], [0082] & [0085])
setting the first transaction result according to the card behavior analyzing result specifically comprises: checking, by the visual financial IC card, the application ciphertext in the card behavior analyzing result, setting the first transaction result as an online requirement in the case that the application ciphertext is authorization request ciphertext; and setting the first transaction result as refusing transaction in the case that the application ciphertext is application authentication ciphertext. (By disclosing, the IC card behavior analysis module 7 will return the application authentication ciphertext (AAC) in the response to the transaction ciphertext generation command. Furthermore, the IC card behavior analysis module 7 will return an on-line authorization request (for example, an authorization request ciphertext (ARQC)) in the response to the transaction ciphertext generation command. See at least Xu: paragraph(s) [0077], [0082] & [0085])
With respect to claim 5:
	Linehan, Xu, Liu, and Kelly teach the method of claim 1, as stated above.
Linehan further teaches 
…2-2) receiving, by the visual financial IC card, an instruction request sent by the client, organizing the response message according to the online PIN ciphertext, sending the response message to the client. (By disclosing, the consumer PC verifies this certificate, prompts the user for the PIN, and encrypts the PIN using the public key contained in the issuer encryption certificate. The consumer PC includes this encrypted PIN in the 4-party authorization request transmitted to the issuing bank in message 710. The issuing bank decrypts and then verifies the PIN. It rejects the authorization (in message flow 
Xu, in the same field of endeavor, further teaches 
wherein organizing the message according to the first transaction result, the card behavior analyzing result, the transaction data and the online PIN ciphertext specifically comprises following steps: (As stated above with respect to claim 1, see at least Xu: paragraph(s) [0012])
2-1) organizing, by the visual financial IC card, transaction message according to the first transaction result, the card behavior analyzing result, and the transaction data, and sending the transaction message to the client; and… (By disclosing, a terminal behavior analysis module configured to read data from the IC card according to an indication in the response data of the initializing application command sent by the IC card, and compare the difference between an electronic cash balance and an authorized amount with an electronic cash reset threshold so as to determine whether an on-line authorization is initiated, and send a transaction request to the IC card. See at least Xu: paragraph(s) [0012], [0036] & [0072])
With respect to claim 6:
	Linehan, Xu, Liu, and Kelly teach the method of claim 1, as stated above.
wherein the completing processing result comprises application ciphertext; (As stated above with respect to claim 4, see at least Xu: paragraph(s) [0077])
setting the second transaction result according to the completing processing result specifically comprises: checking, by the visual financial IC card, the application ciphertext in the completing processing result, setting the second transaction result as transaction approval in the case that the application ciphertext is transaction certificate, while setting the second transaction result as refusing transaction in the case that the application ciphertext is application authentication ciphertext. (By disclosing, during the IC card behavior analysis process of the IC card behavior analysis module 7, the IC card data authentication module 6 performs a hash operation on the dynamic application data sent by the terminal 2, and then signs the result of the hash operation using an the private key of IC card that is securely stored to form the signed data. Then, the IC card data authentication module 6 sends the signed data, the public key certificate of card issuer and the public key certificate of IC card to the terminal 2. See at least Xu: paragraph(s) [0077]-[0078], [0080] & [0085]. Also, see at least Linehan: col. 14, lines 54-67 for transaction certificate.)
With respect to claim 7:
the method of claim 1, as stated above.
Linehan further teaches wherein after receiving the online response package sent from the client, and before executing the completing processing so as to obtain the completing processing result, the method further comprises: checking, by the visual financial IC card, whether card issuer authorization data is included in the online response package, if yes, authenticating the card issuer authorization data and keeping on performing completing processing to obtain the completing processing result, otherwise, keeping on performing completing processing to obtain the completing processing result. (By disclosing, the terminal passes the Issuer Authentication Data to the card with a second Generate AC or an External Authenticate command, and the card responds with a Transaction Certificate (TC) if the Issuer Authentication Data is acceptable to the card. See at least Linehan: col. 8, lines 15-65)
With respect to claim 8:
	Linehan, Xu, Liu, and Kelly teach the method of claim 1, as stated above.
Linehan further teaches wherein after Step S4, the method further comprises the following steps: 
3-1) checking, by the visual financial IC card, whether card issuer script is included in the online response package, if yes, executing step 3-2; otherwise, executing Step S5; (By disclosing, issuer scripts, which are commands transmitted from an issuing bank, through an acquiring bank and merchant, to the cardholder. These commands can perform various functions, such as resetting an off-line PIN retry count, disabling a card, and disabling individual card functions. The commands in issuer scripts provide a method for issuers to manage their population of EMV cards. See at least Linehan: col. 7, lines 8-16)
3-2) executing, by the visual financial IC card, the card issuer script, if executing is successful, executing step 3-3; while if executing is error, [displaying corresponding error information] and executing step 3-3; and (By disclosing, the issuer may also include Issuer Scripts in its response to the terminal. These are used to perform card management functions, such as unblocking a PIN, as previously described. When used, the Issuer Scripts accompany the Issuer Authentication Data in messages from the issuer, through the card association network, acquirer, and merchant's POS terminal. The terminal passes these scripts to the card for processing. The card may produce Issuer Script Results that are passed back to the issuer in a subsequent capture message. See at least Linehan: col. 8, line 66 through col. 9, line 8)
3-3) organizing, by the visual financial IC card, the data package according to the second transaction result, executing card issuer script result and the completing processing result, sending the data package obtained by organizing to the client, then ending a process. (By disclosing, if the transaction finishes successfully, the merchant has a TC or AAC from the card (see step J, above) indicating the results. The merchant includes the TC and Issuer Script Results in any capture messages sent to the acquirer. See at least Linehan: col. 9, lines 9-13)
Liu, in the same field of endeavor, further teaches …displaying corresponding error information. (By disclosing, because visual fiscard includes display screen and keyboard, can complete transaction data and show, the function of input password, and its NFC ability to communicate of also comprising, by these abilities and the combination of existing fiscard standard, can realize safer method of payment. See at least Liu: page 2, lines 41-46)
With respect to claim 9:
	Linehan, Xu, Liu, and Kelly teach the method of claim 1, as stated above.
Linehan further teaches wherein the method further comprises the following steps: 
T1) receiving, by the client, the message sent by the visual financial IC card, determining whether the first transaction result in the message is online request, if yes, executing Step T2, otherwise, [displaying] information of failed transaction, ending; (By disclosing, initiating a transaction (massage and data package) with a merchant using a smart card which is accessible directly from a consumer device, and sending the authenticated authorization request message preferably further comprises: sending a message from the consumer device to the smart card, causing the smart card to use on-line authorization. See at least Linehan: col. 4, lines 13-41; col. 6, lines 8-18)
T2) organizing, by the client, online message according to the message and sending the online message to a server, receiving a response returned by the server, if the response returned by the server is online response package, sending the online response package to the visual financial IC card, executing Step T3; otherwise, [displaying] corresponding error information, then ending; and (By disclosing, receiving, by the consumer device, an authorization request (AR) from the smart card, wherein the AR comprises a card account number for the transaction, an amount of the transaction, a date of the transaction, and a serial number of the smart card; creating an authenticated authorization request message by augmenting the received payment initiation message with the AR, sending the authenticated authorization request message directly from the consumer device to the issuer, obtaining the authenticated 
T3) receiving, by the client, a data package sent by the visual financial IC card, determining whether transaction is approved according to the second transaction result in the data package, if yes, displaying information of successful transaction; otherwise, displaying information of refusing transaction, then ending. (By disclosing, the terminal sends the ARQC to the issuer via the acquirer and the card network. The issuer verifies the digital signature on the ARQC to assure the presence of an authentic smart card in the transaction. The issuer checks its account records to determine whether the transaction amount fits within account limits, and sends an approval or disapproval in the form of Issuer Authentication Data. The Issuer Authentication Data may be digitally signed by the issuer, using either asymmetric or symmetric cryptography. See at least Linehan: col. 8, lines 15-58)
Liu, in the same field of endeavor, further teaches …displaying] information of failed transaction, and …displaying information of successful transaction. (By disclosing, because visual fiscard includes display screen and keyboard, can complete transaction data and show, the function of input password, and its NFC ability to communicate of also comprising, 
With respect to claim 12:
	Linehan, Xu, Liu, and Kelly teach the visual financial IC card of claim 11, as stated above.
Xu, in the same field of endeavor, further teaches 
wherein the visual financial IC card further comprises a second means for determining;
the second means for determining whether format of the transaction transferring data received by the means for receiving is correct; (By disclosing, the terminal 2 sends dynamic application data into the IC card 3 as the input of a hash operation, wherein the dynamic application data includes a signatured data format. See at least Xu: paragraph(s) [0073])
the means for inputting specifically configured to receive an online PIN input by the user in the case that the determining result of the second means for determining is correct; and (By disclosing, if the terminal 2 has the capability of online connection, it will require connection and ask the card holder to enter his online personal identification number (PIN). See at least Xu: paragraph(s) [0072])
the means for sending is further configured to return error information to the client in the case that the determining result of the second means for determining is not correct. (By disclosing, if the terminal 2 has no capability of online connection, it will request for off-line approval, such that this transaction can be completed in manner of off-line or be refused in manner of off-line. See at least Xu: paragraph(s) [0072]. Also, see at least Linehan: col. 14, lines 65-67)
With respect to claim 13:
	Linehan, Xu, Liu, and Kelly teach the visual financial IC card of claim 11, as stated above.
Linehan further teaches wherein the visual financial IC card further comprises a third means for determining; 
the third means for determining whether a transaction amount is required to be confirmed by the user; (By disclosing, the payment initiation message comprises a transaction amount, a time stamp, a random nonce, and data required by the smart card. See at least Linehan: col. 4, lines 27-37)
the means for displaying further configured to display the transaction amount in the transaction data obtained by the means for obtaining in the case that determining result of the third means for determining is that the transaction amount is required to be confirmed by the user; and (See at least Linehan: col. 25, line 52 through col. 26, line 43. See also Xu: paragraph(s) [0018] and Liu: page 2, lines 41-46)
the means for inputting further configured to receive a transaction amount confirming information input by the user in the case that the determining result of the third means for determining is that the transaction amount is required to be confirmed by the user. (See at least Linehan: col. 10, lines 21-28. See also Xu: paragraph(s) [0036])
With respect to claim 15:
	Linehan, Xu, Liu, and Kelly teach the visual financial IC card of claim 11, as stated above.
Xu, in the same field of endeavor, further teaches wherein the first means for setting specifically is configured to check application ciphertext in the card behavior analyzing result obtained by the first means for performing, set the first transaction result as an online request if the application ciphertext is authorization request ciphertext; and set the first transaction result as refusing transaction if the application ciphertext is application authentication ciphertext. (By disclosing, during the IC card behavior analysis process of the IC card behavior analysis module 7, the IC card data authentication module 6 performs a hash operation on the dynamic application data sent by the terminal 2, and then signs the result of the hash operation using an the private key of IC card that is securely stored to form the signed data. Then, the IC card data authentication module 6 sends the signed data, the 
With respect to claim 16:
	Linehan, Xu, Liu, and Kelly teach the visual financial IC card of claim 11, as stated above.
Linehan further teaches wherein the means for receiving is further configured to receive an instruction request sent by the client;… (By disclosing, the consumer PC verifies this certificate, prompts the user for the PIN, and encrypts the PIN using the public key contained in the issuer encryption certificate. The consumer PC includes this encrypted PIN in the 4-party authorization request transmitted to the issuing bank in message 710. The issuing bank decrypts and then verifies the PIN. It rejects the authorization (in message flow 715) if the PIN is not correct. See at least Linehan: col. 14, lines 22-41 & 60-67)
a second unit for organizing response message according to online PIN ciphertext obtained by the means for encrypting in the case that the means for receiving receives an instruction request; and… (By disclosing, the security technique used for encrypting a PIN to be transmitted to the issuer for on-line PIN processing is changed from the technique used in existing EMV 
Xu, in the same field of endeavor, further teaches 
…the first means for organizing specifically comprises:
a first unit for organizing transaction message according to the first transaction result set by the first means for setting, the behavior analyzing result obtained by the first means for performing and the transaction data obtained by the means for obtaining; (By disclosing, a terminal behavior analysis module configured to read data from the IC card according to an indication in the response data of the initializing application command sent by the IC card, and compare the difference between an electronic cash balance and an authorized amount with an electronic cash reset threshold so as to determine whether an on-line authorization is initiated, and send a transaction request to the IC card. See at least Xu: paragraph(s) [0012])
…the means for sending specifically is configured to send the transaction message organized by the first unit for organizing and the response message organized by the second unit for organizing to the client. (As stated above, see at least Xu: paragraph(s) [0012])
With respect to claim 17:
the visual financial IC card of claim 11, as stated above.
Linehan further teaches 
wherein the visual financial IC card further comprises a first means for checking and a means for authenticating; 
the first means for checking is configured to check whether card issuer authorization data is included in the online response package received by the means for receiving; and (By disclosing, the terminal passes the Issuer Authentication Data to the card with a second Generate AC or an External Authenticate command, and the card responds with a Transaction Certificate (TC) if the Issuer Authentication Data is acceptable to the card. See at least Linehan: col. 8, lines 15-65)
the means for authenticating is configured to authenticate the card issuer authorization data included in the online response package received by the means for receiving in the case that the checking result of the first means for checking is that the card issuer authorization data is included in the online response package received by the means for receiving. (As stated above, see at least Linehan: col. 8, lines 15-65)
With respect to claim 18:
	Linehan, Xu, Liu, and Kelly teach the visual financial IC card of claim 11, as stated above.
wherein the visual financial IC card further comprises a second means for checking and a third means for performing; 
the second means for checking is configured to check whether card issuer script is included in the online response package received by the means for receiving; (By disclosing, issuer scripts, which are commands transmitted from an issuing bank, through an acquiring bank and merchant, to the cardholder. These commands can perform various functions, such as resetting an off-line PIN retry count, disabling a card, and disabling individual card functions. The commands in issuer scripts provide a method for issuers to manage their population of EMV cards. See at least Linehan: col. 7, lines 8-16)
the third means for performing is configured to perform the card issuer script in the online response package received by the means for receiving in the case that the checking result of the second means for checking is that the card issuer script is included in the online response package received by the means for receiving; (By disclosing, the issuer may also include Issuer Scripts in its response to the terminal. These are used to perform card management functions, such as unblocking a PIN, as previously described. When used, the Issuer Scripts accompany the Issuer Authentication Data in messages from the issuer, through the card association network, acquirer, and merchant's 
the second means for organizing specifically is configured to organize data package according to the second transaction result set by the second means for setting, the performing result of the third means for performing and the completing processing result obtained by the second means for performing; and… (By disclosing, if the transaction finishes successfully, the merchant has a TC or AAC from the card (see step J, above) indicating the results. The merchant includes the TC and Issuer Script Results in any capture messages sent to the acquirer. See at least Linehan: col. 9, lines 9-13)
Liu, in the same field of endeavor, further teaches …the means for displaying is further configured to display corresponding error information in the case that the performing result of the third means for performing is error
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Linehan in view of Xu and in further view of Liu and Kelly, as applied to claims 1 and 11, and in still further view of Jabbour et al. (US 2014/0156535 A1; hereinafter Jabbour).
With respect to claim 3:
	Linehan, Xu, Liu, and Kelly teach the method of claim 1, as stated above.
Linehan further teaches wherein the transaction data comprises transaction amount; (By disclosing, the payment initiation message comprises a transaction amount, a time stamp, a random nonce, and data required by the smart card. See at least Linehan: col. 4, lines 27-37)
before receiving the online PIN entered by the user, the method further comprises the following steps: (See at least Linehan: col. 4, lines 27-37; col. 6, lines 23-32 & 59-65; col. 7, lines 21-34 & 58-62)
1-1) determining, by the visual financial IC card, whether the transaction amount is more than a preset amount, if yes, executing receiving the online PIN entered by the user; otherwise, executing step 1-1; and (By disclosing, on-line authorization may be required if the transaction amount exceeds a specified limit. See at least Linehan: col. 8, lines 15-21. See also Xu: paragraph(s) [0012], [0036] & [0072])
1-2) …, encrypting the online PIN to obtain the online PIN ciphertext, executing step S3; otherwise, executing receiving the online PIN entered by the user;… (By disclosing, if on-line PIN processing is required by the card, the terminal prompts the user to enter the PIN. The PIN is encrypted and passed from the merchant POS terminal through the acquirer and card network to the issuing bank. See at least Linehan: col. 8, lines 4-8. See also Xu: paragraph(s) [0072] & [0077])
However, Linehan, Xu, Liu, and Kelly do not teach …determining, by the visual financial IC card, whether a cached online PIN exists, if yes, reading the cached online PIN, and …after receiving the online PIN entered by the user, the method further comprises: caching the online PIN.
Jabbour, directed to system and method for requesting and processing PIN data using a digit authentication and thus in the same field of endeavor, teaches 
…determining, by the visual financial IC card, whether a cached online PIN exists, if yes, reading the cached online PIN. (By disclosing, the card reader terminal 12 can access the card storage media 19 (e.g. chip or magnetic stripe) using the communication protocol 52 to look up the PIN (i.e. stored in the card data 23). See at least Jabbour: paragraph(s) [0054])
…after receiving the online PIN entered by the user, the method further comprises: caching the online PIN. (As stated above, see at least Jabbour: paragraph(s) [0054])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Linehan, Xu, Liu, and Kelly to incorporate the system and method for requesting and processing PIN data using a digit authentication teachings of Jabbour for the benefit of facilitating card holder present transactions between entities using a PIN request and authentication process that addresses at least one of the identified problems in the current state of the art (See at least Jabbour: paragraph(s) [0009]).
With respect to claim 14:
	Linehan, Xu, Liu, and Kelly teach the visual financial IC card of claim 11, as stated above.
Linehan further teaches wherein the visual financial IC card further comprise a fourth means for determining and …;…
the fourth means for determining further comprises:
a first unit for determining whether the transaction amount in the transaction data obtained by the means for obtaining is more than a preset amount;… (By disclosing, on-line authorization may be required if the transaction amount exceeds 
a unit for encrypting the online PIN [read by the unit for reading] an online PIN ciphertext; and (By disclosing, if on-line PIN processing is required by the card, the terminal prompts the user to enter the PIN. The PIN is encrypted and passed from the merchant POS terminal through the acquirer and card network to the issuing bank. See at least Linehan: col. 8, lines 4-8. See also Xu: paragraph(s) [0072] & [0077])
the means for inputting specifically is configured to receive the online PIN input by the user in the case that the determining result of the first determining result is yes [or the determining result of the second determining unit is no]. (As stated above with respect to claim 2, see at least Linehan: col. 10, lines 21-28. See also Xu: paragraph(s) [0036])
Jabbour, in the same field of endeavor, further teaches 
…the means for caching is configured to cache the online PIN received by the means for inputting; (By disclosing, the card reader terminal 12 can access the card storage media 19 (e.g. chip or magnetic stripe) using the communication protocol 52 to look up the PIN (i.e. stored in the card data 23). See at least Jabbour: paragraph(s) [0054])
…a second means for determining whether a cached online PIN exists in the case that the determining result of the first unit for determining is no; (As stated above, see at least Jabbour: paragraph(s) [0054])
a unit for reading the cached online PIN in the case that the determining result of the second unit for determining is no; (As stated above, see at least Jabbour: paragraph(s) [0054])
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Linehan in view of Xu and in further view of Liu and Kelly, as applied to claims 1 and 19, and in still further view of Yuan (US 2010/0241572 A1; hereinafter Yuan).
With respect to claims 10 and 20:
Linehan, Xu, Liu, and Kelly teach the method of claim 9 and the client of claim 19, as stated above.
However, Linehan, Xu, Liu, and Kelly do not teach wherein in Step T3, when the transaction is approved, the method further comprises: printing transaction credit.
Yuan, directed to payment system and method using IC identification card and thus in the same field of endeavor, teaches wherein in Step T3, when the transaction is approved, the method further comprises: printing transaction credit. (By disclosing, the output unit 324 is used to output (e.g., displaying on a screen or printing out through a printer) the result of the payment transaction so that the merchant and the user can determine whether the transaction is successful based 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Linehan, Xu, Liu, and Kelly to incorporate the payment system and method using IC identification card teachings of Yuan for the benefit of verifying user identities in a payment process to guarantee the security of the transaction. (See at least Yuan: paragraph(s) [0009] & [0015]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Linehan (US 7,103,575 B1; already of record in IDS; hereinafter Linehan) in view of Xu et al. (US 2013/0001304 A1; hereinafter Xu), and in further view of Kelly et al. (US 2013/0080238 A1; hereinafter Kelly).
With respect to claim 21:
	Linehan teaches A server wherein said server comprises (See at least Linehan: col. 1, lines 47-55; col. 3, lines 48-52)
a means for receiving online message sent by a client which interacts with a [visual] financial IC card…; (By disclosing, initiating a transaction (massage and data package) with a merchant using a smart card which is accessible directly from a consumer device. See at least Linehan: col. 4, lines 13-37; col. 6, lines 8-18)
a means for determining whether [the type of the online message] received by the means for receiving is correct; (By disclosing, sending the authenticated authorization request message preferably further comprises: sending a message from the consumer device to the smart card, causing the smart card to use on-line authorization. See at least Linehan: col. 3, lines 13-34; col. 4, lines 38-41)
a means for analyzing the online message received by the means for receiving in the case that the determining result of the means for determining is yes; (As stated above, see at least Linehan: col. 3, lines 13-34; col. 4, lines 38-41)
a means for checking and authenticating the online message received by the means for receiving in the case that analyzing of the means for analyzing is successful, if the online message includes necessary data item and authenticating of the necessary data item is successful, checking and authenticating is successful; otherwise, checking and authenticating is not successful; (By disclosing, receiving, by the consumer device, an authorization request (AR) from the smart card, wherein the AR comprises a card account number for the transaction, an amount of the transaction, a date of the transaction, and a serial number of the smart card; creating an authenticated authorization request message by augmenting the received payment 
a means for first organizing configured to check and authenticate the online message received by the means for receiving in the case that the checking and authenticating of the means for checking and authenticating is successful; (As stated above, see at least Linehan: col. 4, lines 41-47)
a second means for organizing error response package in the case that determining result of the determining module is no, the analyzing of the means for analyzing is not successful or the checking and authenticating of the means for checking and authenticating is not successful; and (By disclosing, the issuing bank 120 then authorizes the purchase or declines the purchase, and sends 112 its response back over the network 115 to the acquiring bank 110, which forwards 107 the response to the merchant's POS terminal 105 and back 102 to the smart card 100. See at least Linehan: col. 9, lines 45-63)
a means for sending an online response package organized by the first means for organizing and the error response package organized by the second means for organizing to the client. (As stated above, see at least Linehan: col. 9, lines 45-63)
	However, Linehan does not teach …with an electronic paper display and a key and …the type of the online message.
…the type of the online message. (By disclosing, the step (A6) further comprising: the types of transaction include off-line rejection, on-line authorization, and off-line approval, and on-line transaction is performed if it is determined that the type of the transaction is on-line authorization. See at least Xu: paragraph(s) [0036], [0054], [0019], [0026] & [0050])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enabling use of smart cards by consumer devices for internet commerce teachings of Linehan to incorporate the payment system and method of IC card and a multi-application IC card as well as a payment terminal teachings of Xu for the benefit of having a highly secure small amount payment function and the secure and convenient transfer of the keys, thereby no risk of the security authentication module being attacked. (See at least Xu: paragraph(s) [0062])
Kelly, directed to method and system for operating a customer or player loyalty system including a portable device such as a smartcard and thus in the same field of endeavor, teaches 
…with an electronic paper display and a key; (By disclosing, the display 406 is electronic paper (EFP--electrophoretic display) built-in when the card 400 is manufactured. The card includes an embedded processor, memory and near field antenna as is known in the art. The buttons 410 may be used to activate the card 400 (turn it on and off) and input, for example, a personal identification number (PIN) to activate the display 406 or execute a transaction. See at least Kelly: paragraph(s) [0084]; Fig. 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Linehan and Xu to incorporate the method and system for operating a customer or player loyalty system including a portable device such as a smartcard teachings of Kelly for the benefit of facilitating interaction between the player and the system. (See at least Kelly: paragraph(s) [0090])

Response to Arguments
Applicant's arguments filed 26 APR 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to the 101 rejections that the financial IC card using mass storage to 
In response to applicant’s argument that the electronic paper technology added into claims 1-21 is not mentioned in Linehan.. the new added feature on a key in the visual financial IC card is not disclosed in Linehan, Xu, Liu, Jabbour and Yuan, it is noted that Kelly, in the same field of endeavor, teaches that the smart card 400 includes the front surface and the back surface 402 including a small alpha-numeric display 406 and a plurality of buttons 410. In addition, Kelly teaches that the display 406 is electronic paper (EFP--electrophoretic display) built-in when the card 400 is manufactured. (See at least Kelly: paragraph(s) [0084])

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 




/C.C.L./Examiner, Art Unit 3685                     

                                                                                                                                                                                                                                                                                                                                                                                           /OLUSEYE IWARERE/Primary Examiner, Art Unit 3687